Title: To Thomas Jefferson from James Madison, 29 November 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            
                                29 Nov 1806
                            
                        
                        that whilst the public force was acting strictly on the defensive, & merely to protect our Citizens from
                            aggression, the criminal attempts, of private individuals to decide for their Country the question of peace or war, by
                            commencing active & unauthozed hostilities, ought to be promply and effectually suppressed
                    